868 F.2d 1277
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Grady P. GASTON, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 88-3440.
United States Court of Appeals, Federal Circuit.
Jan. 9, 1989.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and ARCHER, Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on July 29, 1988, docket No. AT075287C0306, denied Grady P. Gaston's (Gaston) petition for the enforcement of a settlement agreement between Gaston and the Department of the Army (agency) resulting from a prior removal action.  In dismissing Gaston's petition, the board determined that the agency fully complied with the settlement agreement.  We have considered the record and, on the basis of the administrative judge's opinion, dated March 31, 1988, the board's decision is affirmed.